Appellant carried three cars of horses for appellees from Wichita Falls to Fort Worth; two of them destined to Miles Station, Texas, and the other one to Mount Vernon, Texas. On account of the rough handling of these cars between Wichita Falls and Fort Worth, the horses sustained injuries for which appellees recovered a verdict and judgment in the sum of $1,000.
One issue tendered in the petition of the appellees was that the engineer in charge of the train was not acquainted with the railroad, and that this was one cause of the "unusual, unnecessary, and severe shocks and jars." In order to sustain this allegation the appellees offered the testimony of Ed Dupree, to the effect that, during the night of the run from Wichita Falls to Fort Worth, he went to the engine of the train to get a drink of water, and asked the man on the engine, whom he took to be the engineer, how far it was from that place to Fort Worth, to which the man replied that he did not know the distance, as that was the first time he had ever been over the road. This testimony was admitted over the objection that it was hearsay, and we have been unable to find an answer to the assignment complaining of this ruling. The engineer denied making any such statement, and testified to his familiarity with the road; but for aught we know the jury may have accepted the testimony of Dupree and rejected that of the engineer. We doubt also the admissibility of the further testimony of this witness, which went in over objection, that he made frequent complaints that night to the train operatives of the manner in which his horses were being handled. (Railway v. Carlisle, 78 S.W. Rep., 553, 9 Texas Ct. Rep., 183; Railway v. Lock, *Page 346 
30 Texas Civ. App. 426[30 Tex. Civ. App. 426], 70 S.W. Rep., 456, 5 Texas Ct. Rep., 1014.)
The appellees, notwithstanding the destination of the shipment as above indicated, proved the market value of the horses at Fort Worth, over the objection of appellant, but also offered to prove the market value at the points of destination, and that it was the same as that at Fort Worth, to which appellant also objected. In making the last objection, we think counsel for appellant erred and is therefore not in position to complain of the action of the court in allowing proof of the market value at Fort Worth. The rule on this subject is too well settled to require discussion.
Because the court erred in permitting Ed Dupree to detail the conversation between himself and the engineer or supposed engineer of the train, as above set out, the judgment is reversed, and the cause remanded for a new trial.
Reversed and remanded.